DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. Claims 1-22 are currently pending. Applicant’s amendments are sufficient to overcome the previous 1129b) rejections of record.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 4 to require “the first rotor is rotatably mounted to the casing without bearings.” However, a review of the specification does not provide written description for this amendment. Applicant’s specification and drawings detail the use of upper and lower bearing housings 42 and 44, respectively. Applicant’s specification only supports the language of without roller bearings and not the new claim language of “without bearings”. For claim interpretation, the language will be held in view of the provided drawings which allows for bearing surfaces. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “opposite end of casing” in line 5 where it is unclear to the Examiner which casing is being referred back to. For Examination purposes, “of casing” will be treated as “of a casing”.
Claims 19-22 are rejected for being dependent from an unclear and indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 3922114 (Hamilton hereinafter) in view of US 3811805 (Moody hereinafter) and further in view of US 2013/0309119 (Kim hereinafter).
Regarding claim 1, Hamilton teaches a fluid machine (Figure 1) that discloses a casing (Casing 12/40/42/44) having a first end and a second, opposite end (First end towards 42 and the second send being towards 96); a first shaft mounted to the first end and the second end of the casing (Shaft 74 as seen in Figure 1), the first shaft being rotatable about a first axis (Central rotational axis of 74); a second shaft fixedly supported at the first end and the second end of the casing (Shaft 114 as seen in Figure 1); a first rotor supported by the first shaft (Rotor 76 with shaft 74); a second rotor rotatable about a second axis (Rotor 126 with shaft 114); a sump having a volume of lubricant contained therein (Sump containing oil 94); a first lubricant passage for supplying lubricant from the sump to a dynamic interface associated with the first rotor (Passage along 84); and a second lubricant passage for supplying lubricant from the sump to a dynamic interface formed between the second shaft and the second rotor (Passage along 120 to 140), wherein a pressure differential created within the fluid machine supplies the lubricant from the sump to the first lubricant passage and the second lubricant passage (Column 5 Line 28 through Column 6 Line 11), wherein the second lubricant passage further comprises a first passage extending axially through at least a portion of the second shaft (Internal passage of 120); at least one radial hole coupling the first passage and an outer periphery of the second shaft (Hole at 140/148).
Hamilton is silent with respect to wherein the second rotor is configured to rotate about the second shaft and the second shaft is supported by and fixed relative to the casing.
However, Moody teaches a twin screw compressor that discloses a first rotor (16, Figure 1) and a second rotor (18) wherein the second rotor is configured to rotate about the second shaft and the second shaft is supported by and fixed relative to the casing (Figures 1 and 2 with shaft 46 and Column 3 Lines 33-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second rotor shaft of Hamilton with the fixed shaft of Moody to minimize the amount of bearings needed therefore minimizing required components.
Hamilton, per Moody is silent with respect to the second lubricant passage being configured to deliver lubricant over at least half of an axial length of the dynamic interface formed between the second shaft and the second rotor, wherein the second lubricant passage further comprises a second axially extending passage formed in an outer periphery of the second shaft.
However, Kim teaches a hermetic compressor with a rotating shaft that features an internal passage, a radial hole, and an external axial extending passage (Figure 4 shows the internal passage of 40, a radially opening at 45, and the axially extending external passage 46). The resultant combination would be such that the external passage 46 would be incorporated onto the second shaft of Hamilton such that wherein the second lubricant passage further comprises a second axially extending passage formed in an outer periphery of the second shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second shaft of Hamilton with the external passage of Kim to further increase the lubrication of the second shaft therefore preventing excessive wear. 
Regarding claim 2, Hamilton’s modified teachings are described above in claim 1 where Hamilton further discloses that during operation of the fluid machine, the pressure differential is formed between a high pressure adjacent at least one end of the casing and low pressure at a central location of the first rotor and the second rotor (Inherent of the pumping of the fluid from the bottom of the rotors towards the opposing ends).
Regarding claim 3, Hamilton’s modified teachings are described above in claim 1 where Hamilton further discloses that said lubricant is supplied from said sump to said first lubricant passage and said second lubricant passage simultaneously (Hamilton Column 5 Line 28 through Column 6 Line 11).
Regarding claim 4, Hamilton’s modified teachings are described above in claim 1 where Hamilton further discloses that the first rotor is rotatably mounted to the casing without bearings (Hamilton Figure 1 shows no moving bearings being present, only bearing surfaces).
Regarding claim 5, Hamilton’s modified teachings are described above in claim 1 wherein at least one surface of the casing and the first shaft define the dynamic interface associated with the first rotor (Shown in Figure 1).
Regarding claim 6, Hamilton’s modified teachings are described above in claim 5 where Hamilton further discloses that the at least one surface of the casing arranged in direct contact with the first shaft functions as a bearing (Under the broadest reasonable interpretation the surface of the casing interacting with the shaft is considered a bearing when provided with oil).
Regarding claim 7, Hamilton’s modified teachings are described above in claim 6 where Hamilton further discloses that the at least one surface of the casing arranged in direct contact with the first shaft includes a first surface arranged in direct contact with a portion the first shaft adjacent a first end, and a second surface arranged in direct contact with a portion the first shaft adjacent a second end (Figure 1 shows multiple contact points between the shaft 76 and the outlined casing of 12/40/42/44 on opposing ends).
Regarding claim 8, Hamilton’s modified teachings are described above in claim 7 where Hamilton further discloses that the first lubricant passage includes a first portion for supplying lubricant to the first surface and a second portion, distinct from the first portion, for supplying lubricant to the second surface, wherein lubricant is supplied to both the first portion and the second portion simultaneously (Figure 1 shows the radial passageways connected to 84 being as two distinct positions and will be supplied with lubricant simultaneously).
Regarding claim 9, Hamilton’s modified teachings are described above in claim 5 where Hamilton further discloses that the first lubricant passage further comprises: a cavity formed in a portion of the casing adjacent the first shaft (Cavity for the liner 82 to reside); a passage extending axially through at least a portion of the first shaft (Passageway 84); at least one radial hole coupling the cavity and the passage (Radial passageway 144 and unlabeled radial passage shown above 144); and a groove extending from the cavity to an interior of a compression pocket formed between the first rotor and the second rotor and the casing (Groove per Column 6 Lines 41-50).
Regarding claim 11, Hamilton’s modified teachings are described above in claim 5 where Hamilton further discloses that the first lubricant passage comprises: a groove extending from the sump to an interior of a compression pocket formed between the first rotor and the second rotor and the casing (Under the broadest reasonable interpretation the lower of the two passages 144 is a groove of the first lubricant passage and leads into the compression pocket between the two rotors).
Regarding claim 12, Hamilton’s modified teachings are described above in claim 5 where Hamilton further discloses that a working portion rotatable relative to the second shaft (Column 6 Lines 2-11), wherein the second shaft and the working portion define the dynamic interface associated with the second rotor (Evident from the described relationship and shown in Figure 1).
Regarding claim 13, Hamilton’s modified teachings are described above in claim 12 where the combination of Hamilton and Kim would further disclose that the at least one radial hole coupling the first passage and the second passage is arranged centrally relative to the second passage (Hole at 140 of Hamilton will be centrally in the passage 46 as seen by 45 of Kim in Figure 4).
Regarding claim 14, Hamilton’s modified teachings are described above in claim 13 where Hamilton further discloses that the second passage extends axially such that a first end of the second passage is fluidly coupled to a first portion of the casing and a second, opposite end of the second passage is fluidly coupled to a second portion of the casing (Along the upper end of shaft 114 there are two distinct zones for the second passage to extend between).
Regarding claim 15, Hamilton’s modified teachings are described above in claim 1 where Hamilton further discloses a counter bore is formed in the casing where at least one of the first lubricant passage and the second lubricant passage enters a compression pocket formed between the first rotor and the second rotor (Under the broadest reasonable interpretation, the counter bore is viewed as the removed area for the bearing 82).
Regarding claim 16, Hamilton’s teachings are described above in claim 15 where Hamilton further discloses that a recess is formed in the casing in fluid communication with the counter bore (Recess 148), the recess being arranged at an angle towards an interface between the first rotor and the second rotor (Seen in Figure 1).
Regarding claim 17, Hamilton’s modified teachings are described above in claim 16 but are silent with respect to at least one of an angle, length, width, and depth of the recess is optimized to control a flow of lubricant to the compression pocket.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize an angle, length, width, and depth of the recess, since it has been held that discovering optimum or workable ranges involves only routine skill in the art. In re Aller. 105 USPQ 233.
Regarding claim 18, Hamilton teaches a fluid machine and method of lubricating said fluid machine that discloses supplying lubricant from a sump to a dynamic interface associated with a first rotor supported by a first shaft (Rotor 76 with shaft 74) of the fluid machine via a first lubricant passage (First passageway along 84 from the sump containing oil 94 per Column 5 Line 28 through Column 6 Line 11), the first shaft being rotatably supported by a first end and a second, opposite end of a casing (Casing 12/40/42/44 with shaft 74 and the first end towards 42 and the second send being towards 96); and supplying lubricant from a sump to a dynamic interface formed between a second rotor supported by a second shaft (Second rotor 126 with second shaft 114) of the fluid machine via a second lubricant passage, the second lubricant passage being distinct from the first lubricant passage (Second passageway along 120 Column 5 Line 28 through Column 6 line 11); wherein supplying lubricant to the dynamic interface associated with the first rotor and the dynamic interface associated with the second rotor occurs automatically in response to a pressure differential created within the fluid machine during operation of the fluid machine (per the explanation of the lubrication method in Column 5 Line 28 through Column 6 line 11) and wherein the second lubricant passage further comprises a first passage extending axially through at least a portion of the second shaft (Internal passage of 120); at least one radial hole coupling the first passage and an outer periphery of the second shaft (Hole at 140/148).
Hamilton is silent with respect to wherein the second rotor is configured to rotate about the second shaft and the second shaft is supported by and fixed relative to the casing.
However, Moody teaches a twin screw compressor that discloses a first rotor (16, Figure 1) and a second rotor (18) wherein the second rotor is configured to rotate about the second shaft and the second shaft is supported by and fixed relative to the casing (Figures 1 and 2 with shaft 46 and Column 3 Lines 33-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second rotor shaft of Hamilton with the fixed shaft of Moody to minimize the amount of bearings needed therefore minimizing required components.
Hamilton Moody is silent with respect to the second lubricant passage being configured to deliver lubricant over at least half of an axial length of the dynamic interface formed between the second shaft and the second rotor, wherein the second lubricant passage further comprises a second axially extending passage formed in an outer periphery of the second shaft.
However, Kim teaches a hermetic compressor with a rotating shaft that features an internal passage, a radial hole, and an external axial extending passage (Figure 4 shows the internal passage of 40, a radially opening at 45, and the axially extending external passage 46). The resultant combination would be such that the external passage 46 would be incorporated onto the second shaft of Hamilton such that wherein the second lubricant passage further comprises a second axially extending passage formed in an outer periphery of the second shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second shaft of Hamilton with the external passage of Kim to further increase the lubrication of the second shaft therefore preventing excessive wear
Regarding claim 19, Hamilton’s modified teachings are described above in claim 18 where Hamilton further discloses supplying lubricant from the sump to the dynamic interface associated with a first rotor and supplying lubricant from the sump to the dynamic interface associated with a second rotor occurs simultaneously (Inherent of the pumping of the fluid from the bottom of the rotors towards the opposing ends).
Regarding claim 20, Hamilton’s modified teachings are described above in claim 18 where Hamilton further discloses supplying lubricant from the sump to the dynamic interface associated with a first rotor and supplying lubricant from the sump to the dynamic interface associated with a second rotor occurs without a control valve (The lubricant is not controlled by a valve).
Regarding claim 21, Hamilton’s modified teachings are described above in claim 18 where Hamilton further discloses supplying lubricant from the sump to the dynamic interface associated with a first rotor further comprises: supplying lubricant via the first lubricant passage to a first bearing surface (Lubricant through 84 to 144), the first lubricant passage extending through an opening formed in the first shaft of the first rotor (Seen in Figure 1); and supplying lubricant via a second passage to a second bearing surface (Seen in Figure 1).
Regarding claim 22, Hamilton’s modified teachings are described above in claim 18 where Hamilton further discloses supplying lubricant from the dynamic interface associated with the first rotor and the dynamic interface associated with the second rotor to a compression pocket formed between the first rotor and the second rotor (Lubricant passages 148 seen in Figure 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 3922114 (Hamilton) in view of US 3811805 (Moody) in view of US 2013/0309119 (Kim) and further in view of US 4439121 (Shaw hereinafter).
Regarding claim 10, Hamilton’s modified teachings are described above in claim 9 but are silent with respect that the first lubricant passage further comprises: a counter bore formed at the interface between the casing and the compression pocket.
However, Shaw teaches a lubricant motor that discloses a counter bore for a set of bearings with an additional counter bore for a lubricant passageway (Figure 1 fluid passage way into the bearings at 56/64). The resultant combination would be such that the first lubricant passage further comprises: a counter bore formed at the interface between the casing and the compression pocket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lubricant passage of Hamilton with the counter bores of Shaw to further increase the lubricant transmission therefore preventing excess friction from building up.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the addition of the Kim reference will overcome the arguments regarding the structure required of the second shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746